HERRICK, J. (dissenting).
This is an appeal from a judgment rendered upon the verdict of a jury in favor of the plaintiff and against the defendant. The action is founded upon an accident that occurred on the 10th day of May, 1893. Another case arising out of the same accident has been heretofore before this court (Shires v. Railroad Co.), and is reported in 80 Hun, 92, 30 N. Y. Supp. 175. The facts in each case are substantially the same. Practically the only difference is that in that case the action was brought by the driver of the wagon that collided with defendant’s train, and in this action the plaintiff was a passenger in said wagon. The horse attached to the wagon in which plaintiff was seated appears to have been entirely under the control of the driver, and, as stated in the Shires Case, 80 Hun, 92, 30 N. Y. Supp. 175, defendant’s train was in plain sight of the occupants of the wagon for a distance.of 200 feet before the crossing was reached at which the accident occurred. It could be seen by the occupants of said wagon, had they looked, in sufficient time to have stopped, or to have turned out upon either one of two turnouts from the main road before the crossing was reached. Recognizing the fact that the responsibility of the driver of a vehicle, and of a passenger therein, is different in degree, still I am unable to find any evidence in this case to submit to a jury showing that the plaintiff was free from contributory negligence. And in cases of this kind it is too well established to need citation of authorities that the plaintiff must show affirmatively her own freedom from negligence, in order to enable her to maintain her action. This she has failed to do. From the oral evidence in this case, and the maps of the locality submitted, it is perfectly apparent that, had the plaintiff discharged the duty devolving upon a person approaching a dangerous crossing, it would have been impossible that she should not have either heard or seen the approach of the defendant’s train in ample time before the crossing was reached to have avoided the danger, or at least to have made an attempt to avoid the danger that would have released her from the imputation of contributory negligence. Under the circumstances of this case, the fact, if it be a fact, that she did not hear or see the approaching train, is of itself sufficient to satisfy me that she neither looked nór listened when she should or might have done so. Therefore she did not discharge the duty resting upon her in approaching such a locality. The judgment should be reversed, and a new trial granted; costs to abide the event.